Fourth Court of Appeals
                                   San Antonio, Texas

                                         August 2, 2019


                                      No. 04-19-00326-CV

                              IN RE THJ, ET AL., CHILDREN,

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-00096
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER

        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. The appellant’s brief originally was due to be filed on July 16, 2019. After neither the
brief nor a motion for extension of time to file the brief was filed by the deadline, we ordered
appellant’s appointed appellate attorney to file appellant’s brief by no later than August 1, 2019.

        On July 30, 2019, appellant filed a motion to extend time to file the brief until August 2,
2019. Although we have advised appellant’s counsel multiple times in other appeals that a
motion in a civil appeal must comply with Texas Rule of Appellate Procedure 10.1(a)(5) by
containing a statement that the movant conferred or made a reasonable attempt to confer with all
parties about the merits of the motion, appellant’s present motion does not do so. Because of the
time constraints governing this appeal and in the interest of justice, appellant’s motion is
GRANTED. Appellant’s brief is due no later than August 2, 2019. No further requests for
extension of time will be granted.

      Appellant’s counsel is further advised that future motions in this and other appeals
may be denied on the basis of failure to comply with the Texas Rules of Appellate
Procedure.



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of August, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court